     USDC IN/ND case 3:20-cv-00312-HAB document 29 filed 04/27/21 page 1 of 7


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

JESSICA L. CURRY,                             )
                                              )
        Plaintiff,                            )
                                              )
v.                                            )       Cause No. 3:20-CV-312-HAB
                                              )
ANDREW SAUL,                                  )
Commissioner of Social Security,              )
                                              )
        Defendant.                            )

                                      OPINION AND ORDER

        This matter is before the Court on Plaintiff’s Brief (ECF No. 24), filed on February 3, 2021.

Defendant Andrew Saul, Commissioner of Social Security (the “Commissioner”) filed his

Memorandum in Support of Commissioner’s Decision (ECF No. 25) on March 5, 2021. Thereafter,

Plaintiff filed her Reply Brief on March 26, 2021. This matter is now ripe for determination.

A.      Procedural History

        On March 22, 2016, and May 4, 2016, Plaintiff filed applications for supplemental security

income and child insurance benefits, respectively. In both applications, Plaintiff alleged disability

beginning May 28, 2003. The applications were denied initially and on reconsideration. Plaintiff

filed a written request for hearing on June 19, 2017, and a hearing was held before an

administrative law judge (“ALJ”) on October 10, 2018.

        The ALJ issued her Decision (R. 11–24) on January 29, 2019, finding Plaintiff not disabled.

Plaintiff then sought review by the Appeals Council, which request was denied. Plaintiff then

initiated this action for judicial review.
     USDC IN/ND case 3:20-cv-00312-HAB document 29 filed 04/27/21 page 2 of 7


B.      Legal Analysis

1.      Standard of Review

        A claimant who is found to be “not disabled” may challenge the Commissioner’s final

decision in federal court. This Court must affirm the ALJ’s decision if it is supported by substantial

evidence and free from legal error. 42 U.S.C. § 405(g); Steele v. Barnhart, 290 F.3d 936, 940 (7th

Cir. 2002). Substantial evidence is “more than a mere scintilla of proof.” Kepple v. Massanari, 268

F.3d 513, 516 (7th Cir. 2001). It means “evidence a reasonable person would accept as adequate

to support the decision.” Murphy v. Astrue, 496 F.3d 630, 633 (7th Cir. 2007); see also Diaz v.

Chater, 55 F.3d 300, 305 (7th Cir. 1995) (substantial evidence is “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.”) (citation and quotations

omitted).

        In determining whether there is substantial evidence, the Court reviews the entire record.

Kepple, 268 F.3d at 516. However, review is deferential. Skinner v. Astrue, 478 F.3d 836, 841 (7th

Cir. 2007). A reviewing court will not “reweigh evidence, resolve conflicts, decide questions of

credibility, or substitute [its] own judgment for that of the Commissioner.” Lopez v. Barnhart, 336

F.3d 535, 539 (7th Cir. 2003) (quoting Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir. 2000)).

        Nonetheless, if, after a “critical review of the evidence,” the ALJ’s decision “lacks

evidentiary support or an adequate discussion of the issues,” this Court will not affirm it. Lopez,

336 F.3d at 539 (citations omitted). While the ALJ need not discuss every piece of evidence in the

record, she “must build an accurate and logical bridge from the evidence to [the] conclusion.”

Dixon v. Massanari, 270 F.3d 1171, 1176 (7th Cir. 2001). Further, the ALJ “may not select and

discuss only that evidence that favors [her] ultimate conclusion,” Diaz, 55 F.3d at 308, but “must

confront the evidence that does not support [her] conclusion and explain why it was rejected,”



                                                  2
     USDC IN/ND case 3:20-cv-00312-HAB document 29 filed 04/27/21 page 3 of 7


Indoranto v. Barnhart, 374 F.3d 470, 474 (7th Cir. 2004). Ultimately, the ALJ must “sufficiently

articulate [her] assessment of the evidence to assure” the court that he “considered the important

evidence” and to enable the court “to trace the path of her reasoning.” Carlson v. Shalala, 999 F.2d

180, 181 (7th Cir. 1993) (quoting Stephens v. Heckler, 766 F.2d 284, 287 (7th Cir. 1985) (internal

quotation marks omitted)).

2.      The ALJ’s Decision

        A person suffering from a disability that renders her unable to work may apply to the Social

Security Administration for disability benefits. See 42 U.S.C. § 423(d)(1)(A) (defining disability

as the “inability to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not less than 12 months”). To be found

disabled, a claimant must demonstrate that her physical or mental limitations prevent her from

doing not only her previous work, but also any other kind of gainful employment that exists in the

national economy, considering her age, education, and work experience. § 423(d)(2)(A).

        If a claimant’s application is denied initially and on reconsideration, she may request a

hearing before an ALJ. See 42 U.S.C. § 405(b)(1). An ALJ conducts a five-step inquiry in deciding

whether to grant or deny benefits: (1) whether the claimant is currently employed, (2) whether the

claimant has a severe impairment, (3) whether the claimant’s impairment is one that the

Commissioner considers conclusively disabling, (4) if the claimant does not have a conclusively

disabling impairment, whether she has the residual functional capacity to perform her past relevant

work, and (5) whether the claimant is capable of performing any work in the national economy.

Zurawski v. Halter, 245 F.3d 881, 885 (7th Cir. 2001).




                                                 3
      USDC IN/ND case 3:20-cv-00312-HAB document 29 filed 04/27/21 page 4 of 7


         At step one, the ALJ found that Plaintiff had not engaged in substantial gainful activity

since May 28, 2003. At step two, the ALJ determined that Plaintiff had the following severe

impairments: organic brain disorder, epilepsy, and fetal alcohol syndrome. The ALJ also found

that Plaintiff suffered from the following non-severe impairments: depression, attention deficit

hyperactivity disorder, and a right knee disorder. At step three, the ALJ found that Plaintiff did not

have an impairment or combination of impairments that met or medically equaled the severity of

one of the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1. In making this finding,

the ALJ considered listings 11.02, 12.02, 12.04, and 12.11.

         At step four, the ALJ determined that Plaintiff had the residual functional capacity (“RFC”)

to:

         perform medium work as defined in 20 CFR 404.1567(c) and 416.967(c) except:
         She is limited to frequent balance, stoop, kneel, crouch, crawl, and kneel. She can
         occasionally climb ramps and stairs but no climbing of ladders, ropes, or
         scaffolding. She can have no exposure to hazards, including unprotected heights
         and moving machinery. She should not perform any operation of a motor vehicle.
         She can understand, remember, and carry out simple, routine, repetitive tasks, and
         maintain adequate attention and concentration for said tasks. She can interact
         appropriately but on a superficial basis with coworkers, supervisors, and the general
         public. She can manage the changes in an unskilled work environment.

(R. 16–17). At step five, the ALJ found that Plaintiff did not have any past relevant work. However,

the ALJ found that there existed jobs in significant numbers in the national economy that the

claimant can perform. As a result, the ALJ determined that Plaintiff was not disabled.

3.       The ALJ Failed to Adequately Account for Plaintiff’s Seizures in the RFC

         Plaintiff raises several allegations of error, but the Court finds one to be dispositive. Despite

finding that Plaintiff’s epilepsy was a severe impairment, the ALJ failed to make adequate findings

related to her seizure disorder or account for the job-related limitations caused by the disorder in

the RFC. These errors require remand.



                                                    4
   USDC IN/ND case 3:20-cv-00312-HAB document 29 filed 04/27/21 page 5 of 7


       The ALJ’s failures related to Plaintiff’s seizures began at step three. In determining

whether Plaintiff’s seizures met or medically equaled the impairment in listing 11.02, the ALJ

found that the evidence did not support a finding that Plaintiff’s seizures occurred with sufficient

regularity, or exhibited sufficient severity, to qualify as disabling. (R. 14–15). However, the ALJ

made no affirmative finding as to the severity or frequency of Plaintiff’s seizures and, moreover,

questioned Plaintiff’s account of her seizures and that of her mother and father. This was error.

See Barnett v. Barnhart, 381 F.3d 664, 668–70 (7th Cir. 2004) (ALJ erred when he never

affirmatively determined how many seizures plaintiff experienced when he discredited plaintiff’s

account of more frequent seizures, finding that account was inconsistent with her activities and

with treating doctors' descriptions of her seizures); see also Boiles v. Barnhart, 395 F.3d 421, 425,

427 (7th Cir. 2005) (finding that the ALJ erred in not making a finding as to frequency of plaintiff’s

seizures and improperly relied on the lack of emergency room visits as evidence that plaintiff’s

seizures did not occur as frequently as alleged). Moon v. Colvin, 763 F.3d 718, 721 (7th Cir. 2014)

(reversing where ALJ found headaches severe but failed to include any related limitations in the

residual functional capacity assessment); Indoranto v. Barnhart, 374 F.3d 470, 474 (7th Cir. 2004)

(remanding where the ALJ failed to discuss how Indoranto’s severe headaches affected her ability

to work and did not make a finding as to the frequency and severity of those headaches).

       The ALJ’s step-three error manifested itself in the RFC. It is undisputed that Plaintiff

suffers from seizures; EEG results consistently showed an epileptic condition and she has a history

of being prescribed anti-seizure medications like Depakote. The ALJ recognized Plaintiff’s

seizures by finding her epilepsy to be a severe impairment, and by imposing postural and

environmental limitations in the RFC. However, by failing to make a finding as to the regularity

and severity of the seizures, the ALJ failed to take into account whether those seizure would take



                                                  5
   USDC IN/ND case 3:20-cv-00312-HAB document 29 filed 04/27/21 page 6 of 7


her off-task during the workday or provide any limitation in the RFC to account for that off-task

time.

        While the ALJ questioned Plaintiff’s accounts of the regularity of her seizures, the ALJ did

not explain why consistent evidence from multiple sources that Plaintiff’s seizures and subsequent

recovery period caused confusion and disorientation did not result in any necessary off-task time.

See Mazzuca v. Colvin, 2013 WL 1343344 at *14 (N.D. Ill. Apr. 2, 2013) (remanding where the

ALJ failed to account for the “nature and extent of the relationship” between the claimant and a

non-medical source, in that case his wife, and explain why the long and intimate relationship

between the two did not support the claimant’s wife’s statements about her observations of the

claimant). Plaintiff testified that her seizures caused headaches and dizziness. According to

Plaintiff’s mother, a neuropsychiatrist described Plaintiff’s seizures as follows: “close your eyes

and imagine you can’t hear or see anything for even 15 seconds and then boom, you’re back in the

world again and everyone has moved on and you have no idea why.” (T. 91). Plaintiff’s father

submitted a statement describing Plaintiff’s clumsy behavior and inability to complete sentences

after a seizure. Despite this unrefuted evidence, the ALJ did not address the issue of off-task time.

        Defendant responds that the ALJ did take Plaintiff’s seizures into account through the

postural and environmental limitations. However, the ALJ did not explain the relationship between

Plaintiff’s severe seizures and those specific limitations. See Allensworth v. Colvin, 814 F.3d 831,

835 (7th Cir. 2016) (remanding where “the judge mentioned that she was restricting the plaintiff

to simple work because of his sleep apnea, but did not explain why someone with hypersomnia

should be able to stay awake at work just because it’s simple work”); Briscoe ex rel. Taylor v.

Barnhart, 425 F.3d 345, 352 (7th Cir. 2005) (“RFC assessments must include a narrative

discussion describing how the evidence supports each conclusion, citing specific medical facts”).



                                                 6
     USDC IN/ND case 3:20-cv-00312-HAB document 29 filed 04/27/21 page 7 of 7


Plaintiff may very well require postural and environmental limitations as a result of her seizures

but those limitations do not account for the evidence regarding the confusion and disorientation

suffered by Plaintiff following her seizures, nor the off-task time necessary to deal with those after-

effects.

           Defendant also faults Plaintiff for not suggesting an off-task limitation for the RFC. But

this argument misstates the record. Teresa Parkhouse, FNP, did include a statement in the record

opining that Plaintiff would be off-task 5% of the time. The Court finds that this evidence satisfies

Plaintiff’s burden “to establish not just the existence of conditions, but to provide evidence that

they support specific limitations affecting her capacity to work.” Weaver v. Berryhill, 746 F. App’x

574, 578–79 (7th Cir. 2018).

           Finally, in an argument hard to square with the one above, Defendant argues that any error

was harmless because Parkhouse’s 5% number is less than the 15% off-task amount that the

vocational expert testified would be disqualifying. This argument, too, misstates the record. It was

the ALJ, not the VE, that came up with the 15% number. (R. 99). Accordingly, neither the Court,

nor the ALJ, has any evidence as to the impact of a 5% off-task rate on Plaintiff’s employability.

The Court cannot say, then, that the ALJ’s error was harmless.

C.         Conclusion

           For the foregoing reasons, the Decision (R. 11–24) is REVERSED and REMANDED. The

Clerk is DIRECTED to enter judgment in favor of Plaintiff and against Defendant.

           SO ORDERED on April 27, 2021.

                                                 s/ Holly A. Brady_________________
                                                JUDGE HOLLY A. BRADY
                                                UNITED STATES DISTRICT COURT




                                                   7
